

EXHIBIT 10.52
[blacklogo.jpg]
____________________________________________________________________________________________                                
            
        
PERSONAL AND CONFIDENTIAL


March 23, 2010            


                            
Ms. Jennifer Daniels
[address omitted]




Dear Jennifer:


Welcome to NCR! We are delighted to have you on our team and look forward to the
benefit of the experience and expertise you bring to the company. Where you
choose to work and develop your skills is a serious consideration and we are
pleased you have chosen NCR as your place of employment. As a result of our
recruitment effort and conversations with you, we are pleased to offer you the
following position and terms of employment at NCR Corporation.


This offer is contingent upon the approval of the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) and/or the
NCR Board of Directors (the “Board”). Subject to the approval of the Board, you
will be a Section 16 Officer of NCR. The Board will also confirm the effective
date of your appointment.




POSITION:        Senior Vice President, General Counsel and Secretary
        
REPORTS TO:    Bill Nuti, Chief Executive Officer


LOCATION:        New York City Office
        
START DATE:
TBD - no later than April 19, 2010

BASE SALARY:
Your annual base salary will be US$500,000 per year, commencing as of your Start
Date. You will be paid on a bi-weekly pay schedule, one week in arrears.

VACATION:
In recognition of your role and prior experience, you will be eligible for four
(4) weeks of paid vacation annually, in addition to the floating holidays
provided to NCR employees in the U.S. For the balance of 2010, you will be
entitled to a pro rated number of paid vacation days, based on eligibility for
four (4) weeks of annual vacation.




        

--------------------------------------------------------------------------------

Ms. Jennifer Daniels
March 23, 2010
Page 2



SIGN-ON
Subject to your acceptance of this offer, you will be paid a $100,000

BONUS:
cash sign-on bonus, subject to all applicable taxes and withholdings
obligations. The bonus will be payable 50% as soon as practicable within thirty
(30) days after your Start Date and 50% after completion of twelve (12) months
of continuous and satisfactory service with NCR. If you should terminate
voluntarily from NCR within eighteen (18) months of your Start Date, you will be
required to reimburse NCR in full for the amount disbursed as your sign-on
bonus.



MANAGEMENT     You will be eligible to participate in NCR’s Management Incentive
Plan
INCENTIVE        (“MIP”) for the full 2010 calendar year. The MIP provides
year-end PLAN FOR        incentive awards based on the success of NCR in meeting
annual
EXECUTIVE     performance objectives. You will be eligible for a target
incentive award OFFICERS:        of 60% of your base salary, with a maximum
potential payout of
120% of your base salary. You will also be eligible for an additional award of
10% of your base salary based on the achievement of customer success objectives.
Each of these award opportunities will be based upon performance objectives
established by the Committee, and are subject to the Committee’s discretion.
However, for 2010 you will receive a minimum bonus payout of US$200,000, less
all applicable withholding, which will be payable in March 2011, subject to your
continued employment with NCR at the time of such payment.


NEW HIRE    Subject to your acceptance of this offer and the approval of the
EQUITY    Committee, you will receive a new hire equity grant with a total value
of
AWARDS:
US$550,000, to be delivered 75% in Performance-Based Restricted Stock Units and
25% in Stock Options, as described below. The effective date of the grant
(“Grant Date”) will be determined per standard Company practice, but in no event
shall this date be prior to your Start Date.



CHANGE IN    Subject to the approval of the Committee, you will be eligible to
CONTROL    participate in NCR’s current Change in Control Severance Plan for
PLAN:
Executive Officers in a Tier II position. Subject to the terms and conditions of
that plan, in the event of a qualified termination of employment following a
Change-In-Control (as defined in the plan), you will receive a severance benefit
of two times your base salary and bonus. This plan is subject to amendment or
termination by NCR in accordance with the terms of the plan.



SEVERANCE    Subject to the approval of the Committee, in the event of a
company-
BENEFIT:
initiated termination of your employment other than for “Cause” (defined as
willful and continued failure to perform substantially the duties required or
willful engagement in illegal conduct or gross misconduct), you will receive a
cash severance payment equal to six months of your base salary




        

--------------------------------------------------------------------------------

Ms. Jennifer Daniels
March 23, 2010
Page 3

in effect at the time of your separation, payable in a lump-sum, provided that
you execute a release of all claims acceptable to NCR.


EXECUTIVE        Beginning in 2010, and subject to NCR’s continuation of the
programs, MEDICAL/        you will be eligible to participate in the Executive
Medical Exam Program
FINANCIAL        and the Executive Financial Planning Program. The Executive
Medical PROGRAMS:    Exam Program currently provides up to US$5,000 on an annual
basis for
progressive, diagnostic analysis by NCR’s provider of choice. The Executive
Financial Planning Program currently provides an annual payment of US$12,000,
less all applicable taxes, to be used for an executive’s individual financial
planning needs. Each of these programs is subject to amendment or termination by
NCR.
Your annual performance and compensation, including any future equity awards,
will be assessed and determined each year by the Committee, and are subject to
approval by the NCR Board of Directors.
Additional information on the offer components is included in Appendix A and
Appendix B, which are incorporated by reference into this letter, included in
the information packet.
This offer of employment is contingent on your agreement to the Conditions of
Employment outlined in Appendix C, including the requirement of a negative drug
screen. By signing this letter, you agree to such Conditions.
This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract, and should not be construed or interpreted as containing any guarantee
of continued employment or employment for a specific term. The employment
relationship at NCR is by mutual consent (employment-at-will), and the Company
or you may discontinue your employment with or without cause at any time and for
any reason or no reason. You acknowledge and agree that your employment with NCR
is “at will” and that you may be terminated by NCR at any time, with or without
cause.


Jennifer, I am excited about the contributions, experience and knowledge you can
bring to NCR. We have assembled some of the best professionals in the industry
and are convinced that your expertise will help us further enhance the Company’s
reputation. Please indicate your acceptance of this offer, including the terms
and conditions in Appendices A, B and C, by signing below and returning it in
the enclosed envelope prior to your first day at NCR.


Sincerely,


/s/ William R. Nuti


William R. Nuti
Chairman of the Board,
Chief Executive Officer and President







        

--------------------------------------------------------------------------------

Ms. Jennifer Daniels
March 23, 2010
Page 4

Agreed and Accepted:






/s/ Jennifer Daniels                        3/28/2010        
Jennifer Daniels                        Date







        

--------------------------------------------------------------------------------




APPENDIX A




Incentive Plan Awards (MIP, RfR, SCP, Equity, etc.) – All NCR incentive plans
are designed to address the conditions of an ever-changing marketplace, and the
company can not make definitive representations concerning the continuation of
format or the size of individual awards under the plans. NCR reserves the right
to modify or cancel, to the extent permissible under local laws and regulations,
each such plan and its terms at any time, at NCR’s sole discretion.
Annual Performance Assessment – Your annual performance and compensation,
including any future equity awards, will be assessed and determined in Q1 of
each year.
Hiring Equity Award –
•
Performance-Based Restricted Stock Units: On the Grant Date, NCR will grant you
Performance-Based Restricted Stock Units (the “Units”) (each of which represents
a single share of NCR common stock) with a value of $412,500 US Dollars. The
actual number of Units will be determined by taking the value of the award and
dividing it by the average closing price of NCR stock during the twenty (20)
trading days immediately prior to but not including the Grant Date. The result
shall be rounded to the nearest whole unit. The Units are subject to a
performance term to be determined by the Committee within the first 90 days of
2010. The Units may also be subject to an additional time-based vesting term
commencing the day after the end of the performance term, as determined by the
Committee. The number of shares payable upon the vesting of the Units is based
on NCR’s performance over the performance term, as determined through the
achievement of NCR’s non-pension operating income (NPOI), or such other term(s)
or measure(s) as may be established by the Committee. Based on actual company
performance and upon certification by the Committee of such performance, you can
earn the targeted number of shares (100%). The Units will vest after the end of
any and all performance and additional vesting terms, and after certification of
the Committee, provided you are still employed by NCR at that time. The Units
will also be subject to standard terms and conditions determined by the
Committee.

•
Stock Options: On the Grant Date, NCR will grant you nonqualified options to
purchase shares of NCR common stock (the “Options”), which Options shall have a
value of $137,500 US Dollars. The actual number of Options will be determined by
taking the value of the option award and dividing it by the average closing
price of NCR stock during the twenty (20) trading days immediately prior to but
not including the Grant Date, and then dividing the result by the Black-Scholes
value for the calendar year in which the Grant Date occurs, as established by
the NCR Controller’s Group. The result shall be rounded to the nearest whole
share. The exercise price of each option will be equal to the Fair Market Value
(as defined in the NCR Corporation 2006 Stock Incentive Plan, as amended) of one
such share on the Grant Date. The Options will vest in 25% increments on each of
the first four anniversaries of the Grant Date, subject to your continued
employment with the Company on each such anniversary date, and will expire upon
the tenth anniversary of the Grant Date. The Options will be subject to the
standard terms and conditions determined by the Committee.






        

--------------------------------------------------------------------------------




Your equity awards will be issued under the terms of NCR’s Stock Incentive Plan,
which is administered by Fidelity Investments®. The specific terms and
conditions relating to the awards will be outlined in the award agreements
contained on Fidelity’s website. Within several weeks of your Grant Date, your
grant should be loaded to Fidelity’s system. You can access your grant at
www.netbenefits.fidelity.com. Please review the grant information carefully,
including the grant agreement, and indicate your acceptance by clicking on the
appropriate button. If you have questions about your shares, call the Fidelity
Stock Plan Services Line at 1-800-544-9354. For questions that Fidelity is
unable to answer, contact NCR by e-mail at global.compensation@ncr.com.
NCR Benefits – You will be eligible to participate in other current executive
benefits that are available to Section 16 officers and as otherwise determined
by the Committee. In addition, on your Start Date, you will automatically
receive core benefit coverage for yourself, including: health care coverage,
dental care coverage, short-term and long-term disability coverage, life
insurance coverage, and accidental death and dismemberment insurance coverage.
You will then have the opportunity to design your own personalized benefit
elections through the company’s flexible benefits program. Upon receipt of your
signed offer letter and employment documentation, NCR will establish your
payroll record which notifies the NCR Benefits Service Center to send a Benefits
New Hire Package to your home address. You will have thirty (30) days from the
date your benefits package is mailed to make your benefit elections. You also
have this same thirty (30) day period to enroll eligible dependents, whose
coverage will be made retroactive to your Start Date. Open enrollment is
conducted in the Fall of each calendar year. At that time, you will have an
opportunity to make benefits elections for the following year.
Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan. Information about each
program will be provided in the Benefits New Hire Package.
Non-Competition – By accepting this offer of employment, you agree that during
your employment with NCR and for a twelve (12) month period after termination of
your NCR employment (or if applicable law mandates a maximum time that is
shorter than twelve (12) months, then for a period of time equal to that shorter
maximum period), regardless of the reason for termination, you will not yourself
or through others, without the prior written consent of the Chief Executive
Officer of NCR: (a) render services directly or indirectly to, or become
employed by, any “Competing Organization” (as defined in this paragraph) to the
extent such services or employment involves the development, manufacture,
marketing, advertising, sale or servicing of any product, process, system or
service which is the same or similar to, or competes with, a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment; (b)
directly or indirectly recruit, hire, solicit or induce, or attempt to induce,
any exempt employee of NCR, its subsidiaries or affiliates, to terminate his or
her employment with NCR, its subsidiaries or affiliates or otherwise cease his
or her relationship with NCR, its subsidiaries or affiliates; or (c) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR, its subsidiaries or
affiliates. For purposes of this letter, “Competing Organization” means any
organization identified as a



        

--------------------------------------------------------------------------------




Competing Organization by the Chief Executive Officer of NCR for the year in
which your employment with NCR terminates, and any other person or organization
which is engaged in or about to become engaged in research on or development,
production, marketing, leasing, selling or servicing of a product, process,
system or service which is the same as or similar to or competes with a product,
process, system or service manufactured, sold, serviced or otherwise provided by
NCR to its customers. The list of Competing Organizations identified by the
Chief Executive Officer for 2009, which remains in effect until an updated list
is approved, is set forth in Attachment A to this letter.
Confidentiality and Non-Disclosure – You agree that during the term of your
employment with NCR and thereafter, you will not, except as you deem necessary
in good faith to perform your duties hereunder for the benefit of NCR or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any “Confidential Information” regarding NCR. “Confidential
Information” shall mean information about NCR, its subsidiaries and affiliates,
and their respective clients and customers that is not available to the general
public or generally known in the industry and that was learned by you in the
course of your employment by NCR, including (without limitation): (i) any
proprietary knowledge, trade secrets, ideas, processes, formulas, sequences,
developments, designs, assays and techniques, data, formulae, and client and
customer lists and all papers, resumes, records (including computer records);
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; (iii)
information regarding the skills and compensation of other employees of NCR, its
subsidiaries and affiliates; and (iv) the documents containing such Confidential
Information; provided, however, that any provision in any grant or agreement
that limits disclosure shall not apply to the extent such information is
publicly filed with the Securities and Exchange Commission. You acknowledge that
such Confidential Information is specialized, unique in nature and of great
value to NCR, and that such information gives NCR a competitive advantage. Upon
the termination of your employment for any reason whatsoever, you shall promptly
deliver to NCR all documents, slides, computer tapes, drives, storage devices,
disks and other media (and all copies thereof) containing any Confidential
Information. You will also ensure that after termination of your employment you
retain no Confidential Information in computers or devices belonging to you, and
will advise NCR if you do have Confidential Information in such locations.
Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of NCR's legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You further acknowledge and agree that you have had a full and
fair opportunity to be represented by counsel in this matter and to consider
these restrictions prior to your execution of this letter. You further
acknowledge and agree that you have received sufficient and valuable
consideration in exchange for your agreement to the Restrictive Covenants,
including but not limited to your salary, equity awards and benefits as
described in this letter, and all other consideration provided to you under the
terms of this letter. You further acknowledge and agree that if you breach the
Restrictive Covenants, NCR will sustain irreparable injury and may not have an
adequate remedy



        

--------------------------------------------------------------------------------




at law. As a result, you agree that in the event of your breach of any of the
Restrictive Covenants, NCR may, in addition to its other remedies, bring an
action or actions for injunction, specific performance, or both, and have
entered a temporary restraining order, preliminary or permanent injunction, or
order compelling specific performance.
Arbitration – Any controversy or claim arising under or related in any way to
this letter or your employment with NCR (including, but not limited to, any
claim of fraud or misrepresentation, any claim regarding the termination of your
employment, or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration
pursuant to this paragraph and the then current rules of the American
Arbitration Association. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association, and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or the nearest major city in the state in which you reside. If you
are employed outside the United States, where permitted by local law, the
arbitration shall be conducted in the regional headquarters city of the business
organization in which you work. The arbitration shall be held before a single
arbitrator who is an attorney knowledgeable in employment law. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction. For arbitrations held in the United States, issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio, without regard to its
conflicts of laws principles. Each party shall bear its own attorney’s fees
associated with the arbitration and other costs and expenses of the arbitration
shall be borne as provided by the rules of the American Arbitration Association.
If any portion of this paragraph is held to be unenforceable, it shall be
severed and shall not affect either the duty to arbitrate or any other part of
this paragraph. This paragraph shall control over any language to the contrary
in any applicable Company policy.
Non-Competition Representation – By signing this letter, you (i) represent that
you are not subject to a non-competition, non-solicitation or other similar
agreement with any other party that restricts you from accepting this offer of
employment or will restrict you from performing your duties under this
agreement, and (ii) agree that this offer is subject to the accuracy of such
representation.
Section 409A of the Code – While the tax treatment of the payments and benefits
provided under this letter is not warranted or guaranteed, it is intended that
such payments and benefits shall either be exempt from, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"). This letter shall be construed, administered and governed in a
manner that effects such intent. In particular, and without limiting the
foregoing, any reimbursements or in-kind benefits provided under this letter
that are taxable benefits (and are not disability pay or death benefit plans
within the meaning of Section 409A of the Code) shall be subject to the
following rules: (i) any such reimbursements shall be paid no later than the end
of the calendar year next following the calendar year in which you incur the
reimbursable expenses, (ii) the amount of reimbursable expenses or in-kind
benefits that NCR is obligated to pay or provide during any given calendar year
shall not affect the amount of



        

--------------------------------------------------------------------------------




reimbursable expenses or in-kind benefits that NCR is obligated to pay or
provide during any other calendar year, and (iii) your right to have NCR
reimburse expenses or provide in-kind benefits may not be liquidated or
exchanged for any other benefit.


Notwithstanding any other provision of this letter, NCR may withhold from any
amounts payable hereunder, or any other benefits received pursuant hereto, such
minimum federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation.





        

--------------------------------------------------------------------------------




APPENIX B


COMPETING ORGANIZATIONS


For purposes of non-competition provisions in NCR benefit plans that refer to
“Competing Organizations” as identified by the Chief Executive Officer each
year, the companies identified in the list below are “Competing Organizations”
for 2009. This list shall remain in effect until an updated list is approved.
Please note this list is not limiting, and the term "Competing Organization"
also includes any other person or organization which is engaged in or about to
become engaged in research on or development, production, marketing, leasing,
selling or servicing of a product, process, system or service which is the same
or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR to its customers.




Arinc
Hyosung
Radiant
Aurillion
IBM
Retalix
CoinStar/RedBox
IER
Schades-Heipa
Diebold
KAL (Korala Associates)
SITA
EPIC
Kiosk (KIS)
Talaris
Fujitsu
Micros
Tolt
Getronics
Nashua
Unisys
GRG Banking Equipment
NetKey
Wincor
Hewlett Packard
NRT
 





 

 




        

--------------------------------------------------------------------------------




APPENDIX C


CONDITIONS OF EMPLOYMENT


NCR requires employment candidates to successfully complete various employment
documentation and processes. This offer of employment is conditioned upon your
satisfying and agreeing to the criteria which follow: drug screening test;
education and employment verification; U.S. employment eligibility; NCR consent
to collection of personal data; and non-competition and protection of trade
secrets. You assume any and all risks associated with terminating any prior or
current employment, or making any financial or personal commitments based upon
NCR’s conditional offer.
1.    Drug Screening Test:
This offer of employment is conditioned upon your taking a urine drug screen
test and our receipt of negative results from that test. By accepting this offer
and these conditions, you are giving NCR permission to release the results to
NCR designated officials.
2.    Education and Employment Verification:
This offer of employment is conditioned upon the completion of full reference
checks, verification of your education and employment history, and our
satisfaction with the results. Depending on job responsibilities, some positions
may require that other aspects of your background be verified, such as criminal
convictions and driving record.
3.    Employment Eligibility:
NCR can only hire employees if they are legally entitled to work and remain in
the country of the job location. In the United States, NCR abides by the
Immigration and Control Act of 1986.
4.    NCR Consent to Collection of Personal Data:
As a condition of employment you must read, understand and agree to the NCR
Consent to Collection of Personal Data. The NCR Consent to Collection of
Personal Data apprises you of NCR personal data collection practices. This
document will be provided to you by your Human Resource Consultant.
5.    Non-competition and Protection of Trade Secrets:
By accepting and signing NCR’s offer of employment, you certify to NCR that you
are not subject to a non-competition agreement with any company which would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as confidential, proprietary or
trade secret by another company, nor in any other way disclose trade secret
information while employed by NCR.





        